Citation Nr: 0823714	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.

2.  Entitlement to an initial compensable rating for 
hemorrhoids.

3.  Entitlement to service connection for residuals of 
blisters on the feet.

4.  Entitlement to service connection for a right groin 
strain.

5.  Entitlement to service connection for a left ankle 
sprain.

6.  Entitlement to service connection for residuals of a 
right knee injury, to include lateral collateral ligament 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1999 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In this rating decision, in 
pertinent part, the RO granted service connection for 
pseudofolliculitis barbae and hemorrhoids, assigning 
noncompensable ratings, and denied service connection for 
blisters on the feet, a right groin strain, a left ankle 
sprain, and residuals of a right knee injury.  The veteran's 
disagreement with the noncompensable ratings and the denials 
of service connection led to this appeal.

The Board notes that the November 2004 rating decision also 
denied entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.  
38 C.F.R. § 3.324.  The veteran filed a notice of 
disagreement to this decision, but was not issued a statement 
of the case.  However, this matter is not remanded under 
Manlincon v. West, 12 Vet. App. 238 (1999) because the RO 
subsequently granted service connection and assigned a 10 
percent rating for tinea versicolor effective from the day 
after the veteran's discharge from service.  Thus, the claim 
for a 10 percent rating under 38 C.F.R. § 3.324 is moot.  

In January 2008, the veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of this hearing 
has been associated with the claims file.  At that time, the 
undersigned granted the representative's motion to hold the 
record open for 60 days pending receipt of additional 
evidence.  38 C.F.R. § 20.709 (2007).  As this period of time 
has expired, the case is ready for appellate review.  

The issue of an initial compensable rating for hemorrhoids is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The evidence indicates that the service-connected 
pseudofolliculitis barbae is equivalent in severity to 
dermatitis or eczema affecting at least 5 percent, but less 
than 20 percent of exposed areas affected; the preponderance 
of the evidence does not indicate that the veteran receives 
systemic treatment for this disability, nor does it show that 
he has scars or visible or palpable tissue loss attributable 
to this specific skin disease.

3.  The medical evidence indicates that there are residual 
scars on the dorsum of the veteran's feet that are due to 
blisters incurred during service.

4.  The competent evidence of record indicates that the 
veteran does not have a current right groin disability, to 
include a strain.

5.  The competent evidence of record indicates that the 
veteran does not have a current left ankle disability, to 
include a sprain.

6.  The competent evidence of record indicates that the 
veteran does not have a current right knee disability, to 
include residuals of an in-service lateral collateral 
ligament strain.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more than 10 
percent, for pseudofolliculitis barbae have been met.  
38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, 
Diagnostic Codes 7800-7806, 7813 (2007).

2.  Service connection for scars on the dorsum of the feet 
secondary to in-service blisters is warranted.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §3.303 (2007).

3.  Service connection for a claimed chronic right groin 
strain is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

4.  Service connection for a claimed chronic left ankle 
sprain is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

5.  Service connection for claimed residuals of a right knee 
injury is not warranted. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Regarding the claim for 
service connection for residuals of blisters on the feet, the 
instant decision grants service connection.  As this is a 
complete grant of the benefit sought on appeal, no additional 
development or notice is required regarding this claim.

The veteran was issued a VCAA notification letter in June 
2004.  The veteran was informed about the information and 
evidence not of record that is necessary to substantiate his 
claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.

The veteran was not provided with a VCAA notification letter 
regarding the claims on appeal that informed the veteran of 
how to establish disability ratings and effective dates, as 
outlined in Dingess.  Regarding the disabilities that the 
veteran seeks service connection for on appeal, such failure 
is harmless because, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
veteran's claims.  Thus, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding the claim for an initial compensable rating for 
pseudofolliculitis barbae, the Board highlights that this 
decision provides a partial grant of this appeal by assigning 
a 10 percent rating.  Further, the RO granted service 
connection for this disability after the June 2004 VCAA 
notification letter and this appeal of the rating assigned 
stems from this initial grant of service connection.  
Recently, in Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. 
May 19, 2008), the Court addressed whether the holding in 
Dunlap v. Nicholson¸21 Vet. App. 112 (2007), that held that 
once a claim has been substantiated the veteran must 
demonstrate how the notification error affected the essential 
fairness of the adjudication, survived the U.S. Court of 
Appeals for the Federal Circuit's (Federal Circuit) decision 
in Sanders v. Nicholson, 487 F.3d 881 (2007).  The Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element.

In this case, the veteran has not contended that any 
notification deficiencies have resulted in prejudice.  The 
Board finds that there has not been a showing that the 
veteran's appeal of the claim for an initial compensable 
rating for pseudofolliculitis barbae has been prejudiced by 
the inadequate VCAA notice and a remand is not necessary to 
provide additional notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of this claim by VA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued prior to the November 2004 
rating decision; thus, the notice was timely.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records and VA medical records.  The claims 
file also includes a June 2004 VA examination regarding the 
issues on appeal.  After review of the examination report, 
the Board finds that it provides competent, non-speculative 
evidence regarding the issues on appeal.  Specifically, the 
examination found no current evidence of a right groin 
strain, left ankle strain, and a right knee disability.  
Thus, the Board finds that, although the examiner did not 
have access to the claims file, as the examination was 
thorough in nature and specifically ruled out diagnoses of 
right groin, left ankle and right knee disabilities, there is 
no duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Regarding 
the increased rating claim for pseudofolliculitis barbae, the 
Board finds that the examination was adequate for rating 
purposes.  Thus, there is no duty to provide another 
examination.  38 C.F.R. §§ 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations:  Increased Rating for Pseudofolliculitis 
Barbae

The veteran contends, in essence, that his pseudofolliculitis 
barbae is symptomatic and constitutes a compensable 
disability.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

All diagnostic codes discussed are located in located in 38 
C.F.R. § 4.118.  Diagnostic Code 7813 provides that 
dermatophytosis, which includes tinea barbae, is to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  

Diagnostic Code 7800 provides ratings for disfigurement of 
the head, face, or neck.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are:  (1) Scar is 
5 or more inches (13 or more cm.) in length; (2) Scar is at 
least one-quarter inch (0.6 cm.) wide at the widest part; (3) 
Surface contour of scar is elevated or depressed on 
palpation; (4) Scar is adherent to underlying tissue; (5) 
Skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); (6) Skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) Underlying soft 
tissue is missing in an area exceeding six square inches (39 
sq. cm.); and (8) Skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 further provides that a skin disorder 
with one characteristic of disfigurement of the head, face, 
or neck is rated 10 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, is rated 30 percent 
disabling.  More severe disabilities warrant higher ratings.  

Diagnostic Codes 7801 and 7802 provide ratings for scars, 
other than the head, face, or neck, that are deep or that 
cause limited motion.  These diagnostic codes are not 
applicable to the present appeal, as the veteran's disability 
is of the face and neck.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  
Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Diagnostic Code 7806 provides that dermatitis or 
eczema that involves less than 5 percent of the entire body 
or less than 5 percent of exposed areas affected, and; no 
more than topical therapy is required during the past 12-
month period, is to be rated as noncompensable (0 percent).  
Dermatitis or eczema that involves at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, is 
rated 10 percent disabling.  Dermatitis or eczema covering 
greater percentages of the body or exposed areas affected, or 
that requires the use of systemic therapy for greater periods 
of time warrant higher ratings.

Factual Background:  Increased Rating for Pseudofolliculitis 
Barbae

The veteran underwent a VA examination in June 2004, which 
showed that he had pseudofolliculitis barbae present on the 
upper part of his neck and below the mandible.  The veteran 
reported that he used clippers or a single blade razor, 
shaving once a week to try to avoid inflammation.  The 
diagnosis was recorded as pseudofolliculitis barbae, well 
controlled, and the examiner specifically noted that 
pseudofolliculitis was present underneath the mandible and 
the upper part of the neck.

In this testimony before the Board, the veteran reported that 
his face bleeds and that it is painful to the touch from the 
shaving.  He indicated that his skin disease was not well 
controlled and more severe than at the time of the June 2004 
VA examination.  In the VA Form 9, the veteran wrote that he 
had scarring, pain, frequent loss of covering skin and 
inflammation but he did not see a dermatologist for this 
condition. 

Analysis:  Increased Rating for Pseudofolliculitis Barbae

The Board finds that the veteran's pseudofolliculitis barbae 
warrants a 10 percent rating.  Although it was reported upon 
the June 2004 VA examination that the skin disease at issue 
was "well controlled," the examiner also indicated that it 
was present from the upper neck to the mandible or jaw 
region.  Based on the veteran's testimony and the June 2004 
VA examination, the Board finds that the predominant 
disability is analogous to dermatitis or eczema.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.  Based on the 
area described as affected by the veteran and documented in 
the June 2004 VA examination, the Board finds it involves at 
least 5 but less than 20 percent of the exposed areas.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  The veteran has not 
asserted that an area greater than the neck and mandible is 
affected, and based on this and the examination noted above, 
the Board can find no basis on which the disability would 
cover more than 20 percent of the exposed area.  Therefore, a 
remand to obtain another examination to determine the exact 
percent affected is not required.  

Although the veteran has noted that his disability has 
worsened, noting the face was painful to the touch and that 
there was bleeding, the Board can find no basis under which 
the findings attributed to pseudofolliculitis barbae would 
warrant a rating in excess of 10 percent.  In this regard, 
these findings are not characteristics of disfigurement as 
defined in Diagnostic Code 7800.  Although the veteran 
asserted in his VA From 9 that he had scarring, with frequent 
loss of covering over the scar and inflammation, no medical 
evidence, to include the June 2004 VA examination, document 
any existence of scaring.  Further, there is no evidence that 
the veteran undergoes systematic treatment for this 
disability.  Thus, the evidence supports a 10 percent rating, 
but the preponderance of the evidence is against a rating in 
excess of 10 percent.  Therefore, the benefit of the doubt 
doctrine is not applicable to this latter aspect of this 
claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The veteran testified before the Board that 
he had to leave a higher paying job due to his inability to 
shave on a daily basis.  He also indicated that he was 
currently employed.  Although the Board has fully considered 
this testimony, there is no evidence to show that this 
disability causes marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for 
consideration of an assignment of an extraschedular rating 
for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

A rating of 10 percent, but no more than 10 percent, for 
pseudofolliculitis barbae is warranted.

Law and Regulations:  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background:  Residuals of Blisters on the Feet

The veteran testified that he had blisters on both feet 
during service due to the boots he had to wear.

The veteran was on active duty for four years, from September 
1999 to September 2003.  An October 1999 service treatment 
record (SMR) documents that the veteran sought treatment for 
blisters.  The clinician completing this record found that 
the veteran had a 1 centimeter ulceration on the left foot 
and a 2 centimeter ulceration on the right foot.

At the time of the June 2004 VA examination, in discussing 
the veteran's assertion that he had blisters on his feet 
during service, the examination reported that the veteran had 
some small scars on the dorsum of the feet bilaterally which 
had healed, and that there was no signs of any active 
blistering or abnormalities present at the time of the 
examination.  The diagnosis was recorded as blisters on the 
feet, secondary to military boots, "now resolved."

There are no post-service treatment records documenting 
treatment for blisters on the feet or residuals of same.

Analysis:  Residuals of Blisters on the Feet

Although there is no medical evidence that the veteran 
currently has blisters on his feet, SMRs document that he 
suffered from blisters in service, and there is no evidence 
that this disability existed prior to service.  In the June 
2004 VA examination, the examiner found that the blisters had 
resolved, but also indicated that there were small scars on 
the feet.  In reading the examination report, it is clear 
that the examiner indicated that these small scars were a 
residual of the veteran's recent in-service blisters.  Under 
these circumstances, service connection for the small scars 
on the dorsum of the veteran's feet is warranted.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Whether such warrants 
a compensable rating is beyond the Board's purview at this 
point; the rating will be determined by the RO in 
effectuating this grant of service connection.  
Factual Background: Service Connection for Right Groin Strain

The veteran contends that he has a current right groin strain 
attributable to service.  He asserts that he had problems 
with his kidneys during and after service, which he claims 
supports his contention that he incurred a chronic right 
groin disability while on active duty.

A June 2001 SMR indicates that the veteran sought treatment 
for groin pain.  A diagnosis was right groin strain was 
recorded at that time.  

Multiple SMR documents include references to arthralgia in 
the hip, noted to be pain on rotation and pain in groin, 
among the veteran's "problem list." 

Subsequent to discharge from service, the veteran underwent a 
VA examination in June 2004.  It was noted that there was no 
evidence of hernias.  The examiner wrote that the "muscles 
that he talked about that were strained in the right lower 
abdomen have resolved."  History obtained from the veteran 
included occasional pain, but the physical examination 
revealed no abnormalities.  The examiner specifically 
concluded that there were no signs of a current groin muscle 
strain.

Analysis: Service Connection for Right Groin Strain

The Board finds that service connection for a chronic right 
groin strain is not warranted. 

The record indicates that the veteran was treated for right 
groin strain during service.  There is, however, no post-
service medical evidence that the veteran has a right groin 
strain or residuals of same.  The June 2004 VA examination 
specifically ruled out a diagnosis of a disability of the 
right groin.  Although the veteran contends that he has a 
right groin disability related to service, he has not been 
shown to possess the requisite medical training or 
credentials needed to render such a diagnosis. Accordingly, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).
In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this regard, the Board is cognizant that the 
veteran has complained of pain in the right groin.  Symptoms, 
such as pain alone, however, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for service connection for a 
right groin disability must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Factual Background: Service Connection for Left Ankle Sprain

The veteran contends that he has a left ankle strain 
attributable to service.  In his testimony before the Board, 
he indicated that he also developed arthritis in the left 
ankle as the result of an in-service sprain of the same 
joint.  

The claims file includes SMRs that document that the veteran 
sought treatment for a left ankle sprain.  An undated SMR 
indicates that the veteran was diagnosed as having 
metatarsalgia of the left foot.  In a February 2002 SMR, the 
veteran reported that he had left ankle pain of four days' 
duration after playing basketball.  The clinician completing 
the record found that the veteran had a left ankle sprain.  
An April 2002 SMR documents that the veteran sprained his 
ankle after stepping on someone's foot while running.

The post-service evidence includes a May 2004 VA treatment 
record documenting that the veteran had pain on dorsiflexion 
of the first metacarpophalangeal joint.  Diagnosis was left 
sesamoiditis.  However, service connection is already in 
effect for sesamoiditis of the left great toe.

In the June 2004 VA examination, the veteran had 12 degrees 
of upward flexion (dorsiflexion) and 55 degrees of downward 
flexion (plantar flexion).  The veteran reported that he wore 
insoles and that he was unable to run, lift or carry heavy 
loads for any lengthy period of time.  Diagnosis was left 
ankle sprain "now resolved."  The examiner did diagnosis 
pes planus.

In a December 2004 VA examination, which did not specifically 
evaluate whether the veteran had a left ankle disability but 
did evaluate the veteran's feet, the examiner diagnosed 
bipartite medial sesamoid bone of the left foot with no loss 
of function and no decrease in range of motion.  There was no 
indication of a left ankle disability.

Other post-service VA medical records document treatment for 
the left foot but no records reflect a disability of the left 
ankle.  

Analysis: Service Connection for Left Ankle Sprain

The Board finds that service connection for a claimed chronic 
left ankle sprain is not warranted because the competent 
evidence, to include the June 2004 VA examination, does not 
show a current diagnosis of a left ankle disability.  As with 
the claimed right groin disability, the latter examination 
specifically ruled out a current diagnosis of a left ankle 
disorder, to include residuals of an in-service injury.  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this regard, the Board is cognizant that the 
veteran has complained of left ankle pain.  However, as noted 
above, a symptom such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez, supra.

The record indicates that the veteran was treated for left 
ankle sprains during service.  There is, however, no post-
service medical evidence that the veteran has a left ankle 
sprain.  There are multiple treatment records documenting 
other foot disabilities, to include pes planus and service-
connected sesamoiditis of the left great toe, but this is not 
evidence of a current left ankle disability.  As to claimed 
arthritis, the Board can find no competent evidence that the 
veteran has arthritis in the left ankle.

Although the veteran contends that he has a left ankle sprain 
disability related to service, he has not been shown to 
possess the requisite medical training or credentials needed 
to render such a diagnosis. Accordingly, his lay opinion does 
not constitute medical evidence and lacks probative value.  
Espiritu, supra.

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for service connection for a 
left ankle strain disability must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz, supra; Gilbert, supra.

Factual Background: Service Connection for a Right Knee 
Injury

The veteran contends that he has a right knee disability 
attributable to service.  The report of medical examination 
completed in September 1999 notes that the veteran had a 
traumatic scar on the right knee, but did not document any 
other disability of the knee.  A December 2001 SMR indicates 
that the veteran sought treatment for right knee pain, which 
occurred after marching.  The clinician completing the record 
found that the veteran had a lateral collateral ligament 
strain.

In the June 2004 VA examination, the examiner documented that 
the veteran had injured his right knee prior to service while 
playing football.  The examiner noted a scar on the lateral 
side of the leg.  The veteran reported some pain with 
running, lifting or climbing stairs.  Range of motion was 0 
to 138 degrees active and to 141 passive.  There was no 
swelling or pain associated with the knees bilaterally.  The 
examiner found that the right knee injury was "now 
resolved."  The post-service medical evidence does not show 
a diagnosis of a right knee disability, to include residuals 
of an in-service injury. 
In his VA Form 9, the veteran wrote that he felt that he was 
entitled to service-connection for right lateral collateral 
ligament strain with a compensable rating as he was suffering 
with chronic pain in the right knee.  He further indicated 
that he had a disability that would lead to arthritis in his 
right knee and probably knee replacement in the future.  In 
his January 2008 testimony before the Board, however, the 
veteran indicated that he did not have any current right knee 
problems.

Analysis: Service Connection for a Right Knee Injury

The Board finds that service connection for right knee injury 
disability is not warranted because the competent evidence, 
to include the June 2004 VA examination, is against a current 
diagnosis of a right knee injury disability.  As previously 
discussed with respect to the veteran's claimed right groin 
and left ankle disabilities, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer, 
supra.  In the VA Form 9, the veteran wrote that he was 
suffering from pain in the right knee but symptoms alone, 
such as pain, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez , supra.

The record indicates that the veteran was treated for right 
knee injury during service.  Specifically, the veteran was 
diagnosed as having a lateral collateral ligament strain at 
that time.  There is, however, no post-service medical 
evidence that the veteran has a right knee disability.  The 
Board further notes that the veteran was found to have a scar 
on his knee at the time of entrance into service.  The 
examiner, in the June 2004 VA examination, documented this 
scar.  Although the veteran has now given history of a pre-
service knee injury, the Board finds that no analysis needs 
to be given regarding whether a pre-service disability was 
aggravated by service as there is no evidence of a current 
knee disability.  See 38 C.F.R. § 3.304(b).  In this regard, 
the veteran has not complained about the knee scar 
specifically and there is no evidence that he was treated for 
this scar during service or evidence that it became tender or 
otherwise symptomatic during service.

The veteran has given conflicting statements regarding 
whether he has a current right knee disability.  In regard to 
the veteran's statements that he has a right knee disability 
attributable to service, the veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render such a diagnosis. Accordingly, his lay opinion does 
not constitute medical evidence and lacks probative value.  
Espiritu, supra.

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for service connection for right 
knee disability must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz, supra; Gilbert, supra.


ORDER

A 10 percent rating, but no more than 10 percent, for 
service-connected pseudofolliculitis barbae is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.  

Entitlement to service connection for scars on the dorsum of 
the feet secondary to in-service blisters is granted.

Entitlement to service connection for a chronic right groin 
strain is denied.

Entitlement to service connection for a chronic left ankle 
sprain is denied.

Entitlement to service connection for residuals of a right 
knee injury, to include lateral collateral ligament strain, 
is denied.



REMAND

The veteran contends that his hemorrhoid disability is more 
disabling than contemplated by a noncompensable rating.  In 
the June 2004 VA examination, the hemorrhoid disability was 
found to have been resolved.  Subsequent treatment records, 
however, document that the veteran had external hemorrhoids.  
Specifically, a November 2004 VA treatment record documents 
that the veteran had been bleeding for 5 days, and the 
veteran estimated that he had lost 1/4 cup of blood.  A January 
2005 VA treatment record documents that the veteran had a 
small hemorrhoid and a fissure.  On the basis of these 
treatment records, there is ample evidence that the 
hemorrhoid disability is not resolved.  

Diagnostic Code 7336, located in 38 C.F.R. § 4.114, provides 
ratings for internal or external hemorrhoids.  Mild or 
moderate hemorrhoids are rated as noncompensable (0 percent) 
disabling.  Large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, are rated 10 percent disabling.  Hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures, are rated 20 percent disabling.  38 C.F.R. § 4.114. 

After review of the treatment records, the Board finds the 
evidence is somewhat conflicting regarding the current 
severity of the veteran's service-connected hemorrhoids.  
Therefore, a remand is necessary to determine the current 
severity of the disability.  38 C.F.R. § 3.327; see also, 
e.g., Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

As this claim is being remanded for development, the Board 
finds that upon remand the AMC/RO should issue the veteran a 
letter that informs the veteran of how to establish a 
disability rating and an effective date, as outlined by 
Dingess.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

This letter should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be scheduled for 
a VA examination for the purpose of 
determining the current severity of his 
service-connected hemorrhoids.  The 
claims file should be sent to the 
examiner. 

Following the review of the relevant 
evidence in the claims file and the 
clinical examination, the examiner 
should comment on the following: 

Provide a description of any 
existent external and internal 
hemorrhoids.  The clinician should 
specifically note whether there are 
large or thrombotic hemorrhoids, 
irreducible, with excessive 
redundant tissue, evidencing 
frequent recurrences.  The examiner 
should also note whether the 
service-connected hemorrhoid 
disability includes persistent 
bleeding, whether it causes 
secondary anemia, or whether there 
are fissures that are part of the 
hemorrhoid disability.

If the clinician is unable to determine 
any of the preceding without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the veteran's claim for 
an initial or staged compensable rating 
for hemorrhoids must be readjudicated on 
the basis of all of the evidence of 
record and governing legal authority.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


